Case 1:20-cv-00421-BLW Document 3 Filed 08/24/20 Page 1 of 3
Case No: Inmate Name: seen (a) Ai aM

pate OlZY|Z0_ Inmate IDOC#: WS eae ;
*Bocument Title: Pasmer Complawt

 

 

Lbhilliar fowrrr Holl

 

 

 

 

u remeron number) Total Pages: Inmate Initials Verifying Page Count:__.
PO BX Yoo/le Document(s) _\__of \

 

 

Bose ro F5~7

(complete mailing address)

UNITED STATES DISTRICT COURT

 

   

 

 

FOR THE DISTRICT OF IDAHO
Wi i LIars Deanne HorGe >
(full name) Case No.
Plaintiff, (to be assigned by Court)
V.
PRISONER COMPLAINT

ide > tate Correthicng | Céy fe~

Joshun Ren Kins * fei]

Jay Christen Jen Jury Trial Requested: ow Yes QO No

 

Defendant(s).

(if you need additional space, use a blank page
for a continuation page) ,

 

 

A. JURISDICTION

The United States District Court for the District of Idaho has jurisdiction over my claims under:

(check all that apply):
42 U.S.C. § 1983 (applies to state, county, or city defendants)
Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971) and 28 U.S.C. § 1331 (applies to federal government defendants only)

[| Other federal statute (specify) ; or diversity of citizenship.
DT also ask the federal court to exercise supplemental jurisdiction over state
law claims.
B. PLAINTIFF
My name is Ww Mics : Hu FE . [ama citizen of the State of 1_ dln ;

 

 

presently residing at_} Doc 5 Po Box Toole Bose Lp &2re7.

PRISONER COMPLAINT - p. 1_ (Rev. 10/24/2011)
Case 1:20-cv-00421-BLW Document 3 Filed 08/24/20 Page 2 of 3

C. DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type of claim; for example, if you have two different
claims against one defendant, you will use two pages. Attach a continuation page if needed, but try to be brief.)

1. Tam suing Jay CarSknsen , who was acting as [Jorden of 15cC
(defendant) (job title, if a person; function, if an entity)

- . Z ye ‘ tn
for the A*eaoleqentes and UWolatior@l the SO? 4Amuondmwt

(state, County, city, federal government, or private entity performing a public function)

2. (Factual Basis of Claim) lam complaining that on Ci Dprox . lef Mo / [4 , Defendant did

- léntes) ’
the following (state how Defendant participated in the violation and include the reason Defendant so acted if known):
| bbtithian, T. HK prs piaied on  Softiielk; io bei Crp * fa Work
a-Rietk For Cls)¢ Cu atody mroentes Uinmeatet Whe fenrot be mange dja years |
PefPizlet, va) Ln Has$ Walk Pagid. | jaded place dan Canta Ned & Var)’ why ge ho od Kkrainpt
“Deabie: jAClud jus Peo wird oft Nor nen tot) ar yd Cully sictijn ed to be. Liv ns, iA); te
be restok due po Puic bron, Mea ki nn Cx fjeae. vatain fortabid, Qy - enuscfowendt
12 Ciges Aly Win LD ad ta Soft UK 1 @ SteP rhe ‘PC Lor inmeles 199 Kj ng fos 3uFty,
We arn also on a Bir Hak Contyins o herduw lle” whic dg Weve abit gare eases}
Vow kine ik a Sy Fhey 13902 aS well for of Freer" ‘Ceca den taly ‘Upbec King ceov: SS Cyan
Ligats, This is A Vidietion of tne GE Amendment Covel $ Ynvioal Quin, hearse

3. (Legal Basis of Claim) I allege that the acts described above violated the following provisions of the
Constitution, federal statutes, or state laws:
The ¥™ Omendintn tb OE Crvel and Wn Visual Purr sement, ay well 38
ALE JERI - ‘
so oF

4. Tallege that I suffered the following injury or damages as a result:

i Ope Ke~o-t bryan ty a tai, LXAS Corin Patrite } AAnwic th, Lirmbarye dren £ Lefferts
dipnve tran, due +o n.iny Diaced in cr Ci Ke On “Ink Wen dees mete ily"
faszaer, and pred Lally” Uns tall.

 

JoFtU vy, M°Gian.2
5. I seek the following relief: (Gr tebee @. Brokd Maw) $15 Cor Leith doe) yl dns living a Pang rm

3
{3 3120 3 Pyni}ive Coyne Or Seperate f+ prerrelly (i te Chie te pipet
See Led | Vpn P.

: I am suing Defendant in his/her [_|personal capacity (money damages from Defendant personally), and/or
official capacity (seeking an order for Defendant to act or stop acting in a certain way; or money damages from an
entity because of Defendant's acts, as allowed by law); or] X{ Defendant i is an entity (government or private business).

7. For this claim, I exhausted the grievance system within the jail or prison in which J am incarcerated.

® Yes O No. If “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain why full
jail or prison grievance remedies were not exhausted.

PRISONER COMPLAINT - p. 2_ (Rev. 10/24/2011)
Case 1:20-cv-00421-BLW Document 3 Filed 08/24/20 Page 3 of 3

 

D. PREVIOUS OR PENDING LAWSUITS

I have pursued or am now pursuing the following other lawsuits: (include (1) all lawsuits in state or federal
court related to the subject matter of this action, and (2) any federal court civil rights lawsuits, related or unrelated, and

note whether you have received a strike under 28 U.S.C. § 1915(g) for filing a complaint that is frivolous, malicious, or fails
to state a claim upon which relief can be granted.)

Court Case No. Case Name Status of Case Strike?
Hist. CV0i-20-1987 William THeFF ve E po Peardins —_—

 

 

 

 

 

 

E. REQUEST FOR APPOINTMENT OF ATTORNEY

I doQ do not () __ request that an attorney be appointed to represent me in this matter. I believe that
Tam in need of an attorney for these particular reasons which make it difficult for me to pursue this

matter without an attorney:

/ Garr inet Carn ¥ fent in laws / am ivade gent Grad enegble fe As Lxord
A_ Private attorney yad |) wWoarid Ire. dy Ste k lego t Adu t é -

 

 

F. DECLARATION UNDER PENALTY OF PERJURY
I declare under penalty of perjury:

that Iam the plaintiff in this action, that I have read the complaint, and that the information contained in
the complaint is true and correct. 28 U.S.C. § 1746; 18 U.S.C. § 1621; and

that I deposited this complaint postage prepaid in a United States postal depository unit on
CS (dare); OR that I gave the complaint to prison officials for mailing and filing with the
Clerk of Court under the indigent inmate policy on_¥ Leb Ce? _ (date); OR (specify other method)

—

    

Executed at / S$ CU Qo Pex “faoje0 on i —?2o

(Location) oe :

Plaintiff's Original Signature

Note: Fillin the page numbers. Keep one copy of the complaint for yourself (or you may send a copy to the Clerk
of Court with your original complaint so that the Clerk can stamp the date and case number on the copy and return it to
you), but do not send extra copies of the complaint to the Court for Defendants or otherwise. Do not attach original exhibits
to your complaint, such as your only grievance copy. Do not attach more than 25 pages of exhibits. If you have more
exhibits, wait until the Court determines you can proceed and then seek leave to file them for an appropriate purpose. After
your complaint has been filed, it must be reviewed by a federal judge to determine whether you can proceed.

PRISONER COMPLAINT - p. 3_ (Rev. 10/24/2011)
